DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office correspondence.
This application is a continuation of U.S. patent application Ser. No. 15/940,769, filed Mar. 29, 2018, now U.S. Patent 10,831,831.

Double Patenting
Claim 1 – 20 of this application is patentably indistinct from claims 1 – 20 of Application No. 15/940,769, now U.S. Patent 10,831,831.  Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 17/079,339
Co-pending Application 15/940,769
1. A method comprising: 



executing, by a computer system, a query against a metadata model to obtain a result, the result identifying a first metadata object of the metadata model, wherein the metadata model comprises a plurality of hierarchically-related metadata objects, each metadata object including information indicative of one or more semantics of data for an application; 



determining, by the computer system from the plurality of metadata objects, a second metadata object hierarchically-related to the first metadata object; 







building, by the computer system, a directed graph including the first metadata object and the second metadata object, wherein the directed graph comprises a set of vertices and a set of one or more edges, the set of vertices including vertices corresponding to the first metadata object and the second metadata object, wherein each edge in the set of one or more edges connects two vertices from the set of vertices and represents a hierarchical relationship between the metadata objects corresponding to the two vertices; and 

providing, by the computer system, a response to the query, wherein the response includes the directed graph.

2. The method of claim 1, wherein the data for the application comprise a set of one or more data members of the data, each data member corresponding to a metadata object of the plurality of metadata objects; and wherein the data members are hierarchically related based on the hierarchical relationships among the plurality of metadata objects.






3. The method of claim 2, wherein one or more of the plurality of metadata objects includes an attribute that defines a meaning of the corresponding data member; and wherein the one or more semantics of the data are indicated by the attribute of the one or more of the plurality of metadata objects.



4. The method as in claim 1, wherein: the metadata model comprises a plurality of nodes and information indicative of hierarchical relationships among the plurality of nodes, the plurality of nodes corresponding to the plurality of metadata objects; the method further comprises: determining, from the metadata model, a first node from the plurality of nodes, the first node representing the first metadata object; determining, from the metadata model, a descendent node of the first node; and determining the second metadata object represented by the descendent node.








5. The method as in claim 1, wherein: the metadata model comprises a plurality of nodes and information indicative of hierarchical relationships among the plurality of nodes, the plurality of nodes corresponding to the plurality of metadata objects and including a root node and a plurality of descendent nodes of the root node; the second metadata object is determined based on: determining, from the metadata model, a path between the root node of the metadata model and a first node of the plurality of descendent nodes, the first node representing the first metadata object; determining one or more intermediary nodes in the path between the root node and the first node representing the first metadata object; and determining the second metadata object based on one or more metadata objects represented by the one or more intermediary nodes.

6. The method as in claim 1, further comprising: obtaining metadata associated with the application; determining a format of the metadata; determining, from a plurality of parsers, a parser based on the format of the metadata, each of the plurality of parsers being associated with a particular format of a plurality of formats; and executing the determined parser to parse the metadata to generate the metadata model.













7. The method of claim 1, further comprising: extracting an identifier associated with the application; based on the identifier, receiving location information identifying a location where metadata associated with the application is stored; obtaining the metadata associated with the application based on the location information; and generating the metadata model based on the metadata.


8. The method of claim 1, further comprising: obtaining the data; performing an introspection operation on the data; and generating the metadata model based on a result of the introspection operation.

9. The method of claim 1, wherein: the query specifies one or more conditions for selecting the first metadata object; and wherein the one or more conditions include at least a part of a label associated with the first metadata object.

10. The method of claim 9, wherein the one or more conditions include a wildcard expression and a filter expression, the combination of the wildcard expression and the filter expression that specifies that the filter expression is to be applied to all metadata objects of the metadata object to select the first metadata object.






11. The method of claim 9, wherein executing the query comprises identifying one or more child metadata objects of the first metadata object; and wherein the second metadata object is a child metadata object of the first metadata object.

12. The method of claim 9, wherein executing the query comprises identifying a parent metadata object of the selected one or more metadata objects; and wherein the second metadata object is the parent metadata object of the first metadata object.

13. The method as in claim 9, wherein: the directed graph is a first directed graph; the query specifies one or more conditions for selecting the first metadata object and a fourth metadata object; and the method further comprises: building a second directed graph including the first metadata object and the fourth metadata object; and providing the response to the query including the first directed graph and the second directed graph.

14. The method as in claim 1, further comprising: receiving, by the computer system, connection information including at least one of: a universal resource link (URL) or credential information; establishing, by the computer system, a connection between the computer system and a remote device that stores metadata of the application; and obtaining, by the computer system, the metadata from the remote device via the connection.

15. The method of claim 14, wherein the connection information is included in the query.

16. An apparatus comprising: a memory that stores a set of instructions; and a hardware processor configured to execute the set of instructions to:



execute a query against a metadata model to obtain a result, the result identifying a first metadata object of the metadata model, wherein the metadata model comprises a plurality of hierarchically-related metadata objects, each metadata object including information indicative of one or more semantics of data for an application;



determine, from the plurality of metadata objects, a second metadata object hierarchically-related to the first metadata object; 





build a directed graph including the first metadata object and the second metadata object, wherein the directed graph comprises a set of vertices and a set of one or more edges, the set of vertices including vertices corresponding to the first metadata object and the second metadata object, wherein each edge in the set of one or more edges connects two vertices from the set of vertices and represents a hierarchical relationship between the metadata objects corresponding to the two vertices; and 

provide a response to the query, wherein the response includes the directed graph.

17. The apparatus of claim 16, wherein: the data for the application comprise a set of one or more data members of the data, each data member corresponding to a metadata object of the plurality of metadata objects; and the data members are hierarchically related based on the hierarchical relationships among the plurality of metadata objects. one or more of the plurality of metadata objects includes an attribute that defines a meaning of the corresponding data member; and the one or more semantics of the data are indicated by the attributes of the one or more of the plurality of metadata objects.

18. The apparatus of claim 16, wherein: the query specifies one or more conditions for selecting the first metadata object; and the one or more conditions include at least a part of a label associated with the first metadata object; and the one or more conditions include a wildcard expression and a filter expression, the combination of the wildcard expression and the filter expression that specifies that the filter expression is to be applied to all metadata objects of the metadata object to select one or more metadata objects.












































































19. A non-transitory computer-readable memory comprising instructions which, when executed by one or more processors, cause the one or more processors to perform: 





executing a query against a metadata model to obtain a result, the result identifying a first metadata object of the metadata model, wherein the metadata model comprises a plurality of hierarchically-related metadata objects, each metadata object including information indicative of one or more semantics of data for an application; 

determining, from the plurality of metadata objects, a second metadata object hierarchically-related to the first metadata object; 




building a directed graph including the first metadata object and the second metadata object, wherein the directed graph comprises a set of vertices and a set of one or more edges, the set of vertices including vertices corresponding to the first metadata object and the second metadata object, wherein each edge in the set of one or more edges connects two vertices from the set of vertices and represents a hierarchical relationship between the metadata objects corresponding to the two vertices; and 

providing a response to the query, wherein the response includes the directed graph.

20. The non-transitory computer-readable memory of claim 19, wherein: the data for the application comprise a set of one or more data members of the data, each data member corresponding to a metadata object of the plurality of metadata objects; and the data members are hierarchically related based on the hierarchical relationships among the plurality of metadata objects. one or more of the plurality of metadata objects includes an attribute that defines a meaning of the corresponding data member; and the one or more semantics of the data are indicated by the attributes of the one or more of the plurality of metadata objects.



1. A method comprising: 
receiving, by a computer system, a query identifying an application; 

executing, by the computer system, the query against a metadata model for the application to obtain a result, the result identifying a first metadata object satisfying the query, wherein the metadata model identifies a plurality of metadata objects and hierarchical relationships between the plurality of metadata objects, and wherein the metadata model comprises information about structure and semantics of data used by the application;

determining, by the computer system from the plurality of metadata objects, a second metadata object referenced by the first metadata object; 

determining, by the computer system from the plurality of metadata objects, a third metadata object that is a parent object of the first metadata object; 

building, by the computer system, a directed graph including the first metadata object, the second metadata object, and the third metadata object; and 












providing, by the computer system, a response to the query, wherein the response includes the directed graph.

2. The method as in claim 1, further comprising: extracting, by the computer system, an identifier associated with the application; receiving, by the computer system, location information identifying a location where metadata associated with the application is stored; obtaining the metadata associated with the application from the location information; and generating the metadata model for the application based upon the metadata associated with the application.

3. The method as in claim 1, further comprising: obtaining metadata associated with the application; determining a format of the metadata; determining, from a plurality of parsers, a parser based on the format of the metadata; and executing the determined parser to generate the metadata model for the application based upon the metadata associated with the application.

4. The method as in claim 1, further comprising: determining, from the plurality of metadata objects, a fourth metadata object referenced by the first metadata object, wherein the directed graph comprises a set of vertices and a set of edges, the set of vertices including vertices corresponding to the first metadata object, the second metadata object, the third metadata object, and the fourth metadata object; wherein each edge in the set of edges connects two vertices from the set of vertices and represents a hierarchical relationship between the metadata objects corresponding to the two vertices; and wherein the set of edges includes an edge connecting a vertex corresponding to the first metadata object with a vertex corresponding to the fourth metadata object.

5. The method as in claim 1, wherein: the metadata model comprises a plurality of nodes and information indicative of hierarchical relationships between the plurality of nodes, the plurality of nodes corresponding to the plurality of metadata objects; the method further comprises: determining, from the metadata model, a first node from the plurality of nodes, the first node representing the first metadata object; determining, from the metadata model and the hierarchical relationships, a leaf node that is a descendent node of the first node; determining a fourth metadata object represented by the leaf node; and building the directed graph to include the fourth metadata object.





6. The method as in claim 1, wherein: the metadata model comprises a plurality of nodes and information indicative of hierarchical relationships between the plurality of nodes, the plurality of nodes corresponding to the plurality of metadata objects and including a root node and a plurality of descendent nodes of the root node; determining the second metadata object that is referenced by the first metadata object comprises: determining, from the metadata model, a path between the root node of the metadata model and a first node of the plurality of descendent nodes, the first node representing the first metadata object; determining one or more intermediary nodes in the path between the root node and the first node representing the first metadata object; and determining the second metadata object based on one or more metadata objects represented by the one or more intermediary nodes.

7. The method as in claim 1, further comprising: receiving, by the computer system, connection information including at least one of: a universal resource link (URL) and credential information; establishing, by the computer system, a connection between the computer system and a remote device that stores metadata of the application; and obtaining, by the computer system, the metadata from the remote device via the connection.

8. The method as in claim 1, wherein the query is received by the computer system from at least one of: a command line interface or an integration software application.

9. The method as in claim 1, wherein: the query specifies one or more conditions for selecting the first metadata object; and wherein the one or more conditions include at least a part of a label associated with the first metadata object.

10. The method as in claim 9, wherein: the directed graph for the first metadata object is a first directed graph; the query specifies one or more conditions for selecting the first metadata object and a fourth metadata object; and the method further comprises: building a second directed graph for the fourth metadata object; and providing the response to the query comprised including the first directed graph for the first metadata object and the second directed graph for the fourth metadata object in the response.

11. The method as in claim 1, wherein providing the response to the query comprises: converting, using a program binder, the directed graph into a set of computer instructions; and including the set of computer instructions in the response to the query.




































12. An apparatus comprising: a memory that stores a set of instructions; and a hardware processor configured to execute the set of instructions to: 

receive a query identifying an application; 

execute the query against a metadata model for the application to obtain a result, the result identifying a first metadata object satisfying the query, wherein the metadata model identifies a plurality of metadata objects and hierarchical relationships between the plurality of metadata objects, and wherein the metadata model comprises information about structure and semantics of data used by the application;

determine, from the plurality of metadata objects, a second metadata object referenced by the first metadata object; 

determine, from the plurality of metadata objects, a third metadata object that is a parent object of the first metadata object;

build a directed graph including the first metadata object, the second metadata object, and the third metadata object; and 











provide a response to the query, wherein the response includes the directed graph.


13. The apparatus as in claim 12, wherein the hardware processor is further configured to: extract an identifier associated with the application; receive location information identifying a location where metadata associated with the application is stored; and obtain the metadata associated with the application from the location information; and generate the metadata model for the application based upon the metadata associated with the application.

14. The apparatus as in claim 12, wherein the hardware processor is further configured to: obtain metadata associated with the application; determine a format of the metadata; determine, from a plurality of parsers, a parser based on the format of the metadata; and execute the determined parser to generate the metadata model for the application based upon the metadata associated with the application.

15. The apparatus as in claim 12, wherein the hardware processor is further configured to: determine, from the plurality of metadata objects, a fourth metadata object referenced by the first metadata object; wherein the directed graph comprises a set of vertices and a set of edges, the set of vertices including vertices corresponding to the first metadata object, the second metadata object, the third metadata object, and the fourth metadata object; wherein each edge in the set of edges connects two vertices from the set of vertices and represents a hierarchical relationship between the metadata objects corresponding to the two vertices; and wherein the set of edges includes an edge connecting a vertex corresponding to the first metadata object with a vertex corresponding to the fourth metadata object.

16. The apparatus as in claim 12, wherein: the metadata model comprises a plurality of nodes and information indicative of hierarchical relationships between the plurality of nodes, the plurality of nodes corresponding to the plurality of metadata objects; the hardware processor is further configured to: determine, from the metadata model, a first node from the plurality of nodes, the first node representing the first metadata object; determine, from the metadata model and the hierarchical relationships, a leaf node that is a descendent node of the first node; determine a fourth metadata object represented by the leaf node; and build the directed graph to include the fourth metadata object.

17. The apparatus as in claim 12, wherein: the metadata model comprises a plurality of nodes and information indicative of hierarchical relationships between the plurality of nodes, the plurality of nodes corresponding to the plurality of metadata objects and including a root node and a plurality of descendent nodes of the root node; determining the second metadata object that is referenced by the first metadata object comprises: determining, from the metadata model, a path between the root node of the metadata model and a first node of the plurality of descendent nodes, the first node representing the first metadata object; determining one or more intermediary nodes in the path between the root node and the first node representing the first metadata object; and determining the second metadata object based on one or more metadata objects represented by the one or more intermediary nodes.

18. The apparatus as in claim 12, wherein the hardware processor is further configured to: receive connection information including at least one of: a universal resource link (URL) and credential information; establish a connection between the apparatus and a remote device that stores metadata of the application; and obtain the metadata from the remote device via the connection.

19. A non-transitory computer-readable memory comprising instructions which, when executed by one or more processors, cause the one or more processors to perform: 

receiving a query identifying an application; 

executing the query against a metadata model for the application to obtain a result, the result identifying a first metadata object satisfying the query, wherein the metadata model identifies a plurality of metadata objects and hierarchical relationships between the plurality of metadata objects, and wherein the metadata model comprises information about structure and semantics of data used by the application;

determining, from the plurality of metadata objects, a second metadata object referenced by the first metadata object; determining, from the plurality of metadata objects, a third metadata object that is a parent object of the first metadata object; 

building a directed graph including the first metadata object, the second metadata object, and the third metadata object; and providing a response to the query, wherein the response includes the directed graph.













20. The non-transitory computer-readable memory as in claim 19, wherein: the directed graph for the first metadata object is a first directed graph; the query specifies one or more conditions for selecting the first metadata object and a fourth metadata object; and the non-transitory computer-readable memory further comprising instructions which, when executed by the one or more processors, cause the one or more processors to perform: building a second directed graph for the fourth metadata object; and providing the response to the query comprised including the first directed graph for the first metadata object and the second directed graph for the fourth metadata object in the response.




Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of co-pending application 15/940,769, now U.S. Patent 10,275,148.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “at least a portion of the first set of augmented content is displayed using a second display layer, and wherein the user is able to interact with any one of the displayed portion of the reference content and the displayed portion of the first set of augmented content using the electronic display.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art before the effective file of the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to enable utilizing a metadata querying system that provides efficient tracking of changes to a structure of application data by providing the metadata objects that are hierarchically related to a selected metadata object in response to the query.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art, Arrouye discloses a method, an apparatus and a non-transitory computer-readable memory (Arrouye: abstract, systems and methods for managing data, such as metadata), comprising: 
executing, by a computer system (Arrouye:  Para [0117]: …the system which is executing the search.), a query against a metadata model to 4obtain a result (Para [0093]: an image document as indicated by the configurable pull down menu 715 which indicates "images" as the selected configuration of this menu and hence the search parameter which it specifies; and Para [0117]: In operation 2901, the system receives a command to perform a search on the content of files or metadata of the files….such as word processing files or documents…), 
the result identifying a first metadata object of the metadata model (Arrouye: Para [0003]: this data typically includes the file name, the type of file, the date of creation, the date of last modification, the size of the file and certain other parameters which may be maintained for the file by the file management system; and Para [0017]: In operation 2901, the system receives a command to perform a search on the content of files or metadata of the files… Thus, as new documents which match the search query are created or received, then a representation of them appear within the search result window without having to close and reopen the window and without having to select a command to refresh the window), 
wherein the metadata model comprises a plurality of hierarchically-related metadata objects, each metadata object including information indicative of one or more semantics of data for an application (Arrouye: Para [0013]: capturing metadata from a plurality of files having different file types (and having different metadata content for the different file types) and Para [0095]: the configurable pull down menus, such as the add search parameter pull down menu, includes hierarchical pull down menus and Para [0093]: configurable pull down menu 715 has also been used by the user to specify the kind of document which is to be searched for, which in this case is an image document as indicated by the configurable pull down menu 715 which indicates "images" as the selected configuration of this menu and hence the search parameter which it specifies and Para [0125]: …only the five top (most relevant or most highly sorted) hits are displayed). 
Arrouye does not explicitly discloses “determining, by the computer system from the plurality of metadata objects, a second metadata object hierarchically-related to the first metadata object; building, by the computer system, a directed graph including the first metadata object and the second metadata object, wherein the directed graph comprises a set of vertices and a set of one or more edges, the set of vertices including vertices corresponding to the first metadata object and the second metadata object, wherein each edge in the set of one or more edges connects two vertices from the set of vertices and represents a hierarchical relationship between the metadata objects corresponding to the two vertices; and providing, by the computer system, a response to the query, wherein the response includes the directed graph.
Hess discloses determining, by the computer system from the plurality of metadata objects, a second metadata object hierarchically-related to the first metadata object (Hess: Para [0032]: at 104, the collected information is analyzed to determine relevance evidence between data objects. For example, it might be determined that the first document is related to both the second document (because they were open at the same time) and an email message (because the user eventually attached the first document to that email message. This evidence is then stored at 106 (e.g., in a database file; 10Para [0033]: Note that more than one related data object might be selected and displayed to the user); and Para [0192]: The location may be directly obtained from the data object URL, such as for a file object. In this case, the location might be extracted by removing the file name from the full path, resulting in the parent folder. Some URLs may require further processing to determine the location of the data object);
12building, by the computer system, a directed graph including the first metadata 13object and the second metadata object (Hess: Para [0125]: Graph construction may proceed in layers, with the graph initially consisting of a single node, the target data object. For each layer, evidence may be found in the database that connects nodes that are already contained in the graph to nodes that are not in the graph yet. When such evidence is found, the new data object may be added to the graph, with an edge connecting the two data objects that correspond to the evidence. The process is continued for some finite number of layers.); and  
14providing, by the computer system, a response to the query, wherein the response 15includes the directed graph (Hess: Para [0124]: At 702, a "graph" of appropriate data objects may be built. That is, building the list of data objects relevant to the target might involve creating a graph where nodes consist of potentially relevant data objects and edges are the collected evidence that associate data objects).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to include Hess’ method of referencing second data object to first data object; building graph; and providing data objects as taught by Hess to modify Arrouye’s method of querying metadata in applications. One of ordinary skill in the art would have been motivated to make such combination of Hess’ method of referencing second data object to first data object; building graph; and providing data objects to Arrouye’s capabilities such as method utilizing computer system; querying application; metadata application; identifying metadata object; representation of the query; plurality of metadata objects; hierarchy; and semantics of metadata is because 
modified method and system would have tremendous capabilities of producing an effective system that includes a graph representation of the result of the query which really amount to a huge success.  Modification would further automatically relate the stored information and find the particular information which is needed by the user, hence the user can use the information to complete the tasks more quickly.

	Modified Arrouye and Hess do not explicitly teach or fairly suggest combinations of claimed elements including the limitations “wherein the directed graph comprises a set of vertices and a set of one or more edges, the set of vertices including vertices corresponding to the first metadata object and the second metadata object, wherein each edge in the set of one or more edges connects two vertices from the set of vertices and represents a hierarchical relationship between the metadata objects corresponding to the two vertices.”
The dependent claims, being definite, further limiting, and fully enabled by the specification.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldfarb (USPGPUB 2017/0364698): storing program for fragmenting data for persistent storage across data structures, includes instructions for storing pointers in database in association with given field of specific tuple.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and ttps://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 13, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162